Citation Nr: 0600541	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess 10 percent for 
cervical muscle spasm. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from March 1952 to 
April 1971 and from May 1977 to May 1978.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that, in pertinent part, granted 
entitlement to service connection for spasm of cervical 
muscles and assigned an initial 10 percent rating.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for an initial rating greater than 10 percent.

Because the veteran has appealed the initial rating assigned 
after service connection was established, the Board 
distinguishes this original claim from a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board has thus recharacterized the issue 
shown on the title page to reflect the veteran's 
dissatisfaction with the initial rating assigned by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
of all further action required.


REMAND

VA granted service connection for cervical muscle spasm and 
assigned a 10 percent rating effective from April 1, 2002, 
under Diagnostic Code 5399-5322.  

Private X-ray studies of the cervical spine show degenerative 
disc disease, most notable at C4-5.  A November 2002 VA spine 
examination report reflects moderate limitation of motion of 
the cervical spine.  In this regard, no medical opinion 
addresses the relationship between limitation of motion of 
the cervical spine and the service-connected cervical muscle 
spasm, or between degenerative disc disease and the service-
connected cervical muscle spasm.  Thus, a medical opinion 
addressing the likelihood of a nexus would be help the Board 
determine whether limitation of motion and degenerative disc 
disease should be considered in the rating assigned. 

In Procelle v. Derwinski, 2 Vet. App.629, 632 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that where the record is inadequate for evaluating the 
current state of the veteran's service-connected disability, 
the duty to assist requires conducting a thorough and 
contemporaneous medical examination, taking into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability is a fully informed one.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for his 
service-connected cervical muscle spasm 
disability since July 2005, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for this disability at any VA 
Medical Center (VAMC) since July 2005.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
AMC should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA examination, by an 
appropriate specialist.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
claims file should be made available to 
the examiner for review.  The examiner is 
asked to review the claims file, examine 
the veteran, and answer the following:

I. Is it at least as likely as not 
that limitation of motion of the 
cervical spine is caused or 
aggravated by the veteran's service-
connected cervical muscle spasm?  

II. Is it at least as likely as not 
that degenerative change of the 
cervical spine is etiologically 
related to or being aggravated by 
service-connected cervical muscle 
spasm?  

The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for a higher initial rating for 
cervical muscle spasm.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


